I concur in the result reached in the foregoing opinion but cannot concur in much of its reasoning. The same result could have been obtained by appeal or writ of error without doing violence to well established precedent. Our *Page 221 
court has repeatedly held that mandamus does not lie when the trial court has jurisdiction of the person and subject matter, and the conclusion of a trial court that it has jurisdiction to enter the disputed order is subject to review only on appeal or writ of error. (People v. Ehler, 353 Ill. 595.) Mandamus cannot be issued to control judicial discretion or to review the action of a tribunal in any matter involving the examination of evidence and the decision of questions of law and fact. (People
v. Holmes, 312 Ill. 284.) It does not lie to direct or modify the exercise of judicial discretion by a trial court which possesses jurisdiction of the subject matter and parties. (People v. Sullivan, 339 Ill. 146.) Where a court has jurisdiction of the original proceedings and of the parties its judgment is not void, and whether it was right or wrong cannot be inquired into by mandamus. (Swager v. Gillham,278 Ill. 295; People v. Petit, 266 id. 628; People v. Righeimer, 306 id. 308; Eisen v. Zimmer, 254 id. 43; People
v. Hill, 344 id. 246.) Mandamus is a proper remedy to compel the expunging of an order made by a court or a judge without jurisdiction, but the writ cannot be used as a means of reviewing the order of a judge in a matter he had jurisdiction of. (People v. Smith, 275 Ill. 210.) In People v. Shurtleff,353 Ill. 248, the court recently decided the same point in the following language: "The jurisdiction does not depend upon the sufficiency of the bill. If the court has jurisdiction of the subject matter — that is, the power to render a decree in the class of cases to which the particular case in question belongs — and of the parties, nothing further is required. The cause of action may be defectively stated in the bill, but that will not destroy jurisdiction. Jurisdiction of the subject matter does not mean, simply, jurisdiction of the particular case before the court, but jurisdiction of the class of cases to which the particular case belongs. Jurisdiction does not depend upon the rightfulness of the decision. It is not lost because of an erroneous *Page 222 
decision, however erroneous that decision may be. — O'Brien v.People, 216 Ill. 354; Franklin Union v. People, 220 id. 355."
The unbroken line of authorities is to the effect that in all matters requiring the exercise of official judgment, resting in the discretion of the court or person to whom a duty is confided by law, mandamus will not lie either to control the exercise of that jurisdiction or to determine the decision which shall be finally given. (City of Ottawa v. People,48 Ill. 233; Board of School Inspectors v. People, 20 id. 526;People v. Hilliard, 29 id. 413; St. Clair County v.People, 85 id. 396; People v. Garnett, 130 id. 340; People v.Webb, 256 id. 364; People v. Russel, 294 id. 283.) The writ ofmandamus cannot be used as a substitute for an appeal or writ of error nor to correct alleged judicial error. People v.LaBuy, 305 Ill. 11.